I concur in the view that a new trial should not be granted for any error in the admission of evidence of statements made to others by the section master as to defects in the cleaver, for the reason that the defects and the probability that the injury to the plaintiff was due to them were abundantly proved by other evidence which was competent, and no evidence to the contrary was offered by the defendant.
The other objection to testimony is much more serious. The plaintiff was allowed to prove that after the accident he was again employed by the defendant railroad company, and then discharged because he refused to give the defendant a release from liability on account of this accident. The complaint contained no allegation on this subject, and hence the defendant had no notice it would be required to meet such a charge. Discharge for this cause standing before the jury as an unchallenged fact brought into the case an element of damage which the defendant was not sued for, and which it will hardly be denied would be regarded by any jury as an important factor in making up the estimate of damages suffered by the plaintiff at the hands of the defendant. New trials should rarely be granted for error in the admission of testimony, but I cannot bring myself to doubt that this clearly incompetent evidence was not highly prejudicial to the defendant. On this ground I think the judgment would be reversed. *Page 201